989 A.2d 709 (2010)
Alan GRAYSON, Appellant,
v.
AT & T CORPORATION, et al., Appellees.
Paul M. Breakman, Appellant,
v.
AOL, LLC, Appellee.
Nos. 07-CV-1264, 08-CV-1089.
District of Columbia Court of Appeals.
February 22, 2010.
BEFORE: WASHINGTON, Chief Judge; RUIZ, REID, GLICKMAN, KRAMER, FISHER, BLACKBURNE-RIGSBY, THOMPSON, and OBERLY, Associate Judges.
Prior report: 983 A.2d 1064.

ORDER
PER CURIAM.
On consideration of appellees' petitions for rehearing en banc, the opposition and the response of appellants thereto; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
ORDERED, sua sponte, that these appeals are hereby consolidated for all purposes. It is
FURTHER ORDERED that appellees' petitions for rehearing en banc are granted; that portion of the opinion of September 17, 2009, in appeal no. 07-CV-1264, which addresses the CPPA claims is hereby vacated, and the memorandum opinion and judgment of November 10, 2009, in appeal no. 08-CV-1089, is hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule these matters for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the District of Columbia is invited to participate as amicus curiae in these proceedings. It is
FURTHER ORDERED that, in order to avoid duplicative briefing, appellants are strongly encouraged to file a joint brief, and appellees likewise are strongly encouraged to file a joint brief. Appellants shall file their brief within 40 days from the date of this order, appellees and amicus shall file their briefs within 30 days after filing of appellants' brief, and any responsive brief shall be filed within 20 days thereafter. Each party shall file ten copies of its brief. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in these appeals. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.